Case 1:21-mc-00001-CBK Document 1-3 Filed 05/19/21 Page 1 of 1 PageID #: 13


                                                (L               PHOIME CAL.L.




                                                                                PHONEO



                                PHONE

                                                                              PLEASE GALL

                                                                               WILL CALL
                                                                                 AGAIN
                                                                               CAME TO
                                                                               SEE YOU
